Citation Nr: 9923907	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-07 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Basic eligibility for home loan guaranty benefits under 
Chapter 37, Title 38, United States Code.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from October 1976 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran served on active duty for 4 months and 25 
days; he was discharged prior to completion of his full 
period of active duty.

2.  The veteran was not separated from service due to a 
service connected disability.


CONCLUSION OF LAW

The veteran is not eligible for VA home loan guaranty 
benefits. 38 U.S.C.A. § 3702(a) (West 1991& Supp. 1997); 38 
C.F.R. § 3.315(b) (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran served in the United States Army from October 5, 
1976 to February 24, 1977.  

The veteran's DD Form 214 indicates that he was separated in 
accordance with Army Regulation 635-200, paragraph 5-39.  A 
review of superseded Army regulations indicates that Chapter 
5 of this regulation governed administrative separation of 
enlisted personnel for the convenience of the Government.  
This regulation did not govern medical separations.  

On March 23, 1977, the veteran filed with the RO a claim for 
service connection for a knee injury, nasal congestion and 
chest pains.  He was scheduled for a VA compensation and 
pension examination in may 1977.  He failed to report for the 
examination.  In a May 1977, rating decision the RO denied 
the claims because of failure on the part of the veteran to 
prosecute the claim; the evidence of record was deemed to 
have been insufficient to rate the claims.  See 38 C.F.R. 
§ 3.655.  The veteran was notified of this decision by letter 
dated June 2, 1977.  He did not respond, and no appeal was 
filed.

In June 1995, the veteran requested the RO to determine his 
eligibility for VA home loan guaranty benefits.  In the July 
1995 RO decision which forms the basis for this appeal, the 
veteran was informed that he did not meet eligibility 
requirements for VA home loan guaranty benefits.

Relevant law and regulations

Essentially, any veteran who served during a period of war 
for 90 days, or at other times for a period of 180 days prior 
to September 7, 1980, and who was discharged from service 
under conditions other than dishonorable, is eligible for the 
VA home loan benefits set forth in Title 38, Chapter 37 of 
the United States Code.  An exception to this basic rule is 
discharge for a service-connected disability.  If a veteran 
is discharged because of a service-connected disability, or 
for a disability which would have warranted service 
connection, the minimum active-duty requirements outlined 
above do not apply.  38 U.S.C.A. § 3702; 38 C.F.R. § 3.315.  

Discussion

As an initial matter, the Board notes this case was 
previously remanded in October 1997 by the undersigned Member 
of the Board for development and adjudication of the issue of 
entitlement to service connection for a right knee 
disability.  It appears that the veteran has not responded to 
inquiries from the RO and the issue of service connection for 
the knee disability could not be adjudicated by the RO.

The veteran's representative, in a May 25, 1999 written brief 
presentation, contends that the RO's failure to comply with 
the October 1997 remand necessitates a second remand pursuant 
to Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
Stegall, the Court held that a remand was necessary because 
noncompliance with the BVA remand order frustrated the 
Court's review.  

Although the Board is of course cognizant of the holding in 
Stegall, review in this case was frustrated by the veteran's 
failure to cooperate.  "The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). If the veteran wished to fully develop his claim for 
service connection for a right knee disability, he had a 
corresponding duty to assist by communicating with the RO.  

Moreover, on review of the applicable law and regulations, 
the Board finds that the right knee service connection issue 
raised by the veteran is not inextricably intertwined with 
the current claim of entitlement to VA home loan guaranty 
benefits.  As will be discussed in detail below, the 
operative factor is whether the veteran was discharged from 
service due to a service connected condition.  Thus, even if 
service connection were eventually to be granted for a right 
knee disability, this would be immaterial to the matter under 
consideration, since the veteran was discharged from service 
due to reasons unrelated to his medical condition.

Therefore, completion of the development set forth in the 
October 1997 remand is not necessary to the Board's 
adjudication of the current claim and another remand for 
compliance with the October 1997 remand is not required.  


It is clear that the veteran did not have 90 days of active 
service during a period of war, nor did he have 180 days of 
peacetime service, nor does the veteran so contend.  See 
38 C.F.R. § 3.2 (1998).  Rather, the veteran contends, in 
substance, that he should be service connected for a 
disability incurred or aggravated in active service and that 
he is eligible under 38 U.S.C.A. § 3702(a) on that basis.

The veteran's service medical records reflect that he 
received treatment to his right knee in November 1976 and 
February 1977, but these records do not reflect that the 
injury resulted in permanent disability.  Additionally, and 
more significantly, there is no evidence on file to suggest 
that the veteran was separated as a result of any medical 
disability, including a right knee disorder.  On the 
contrary, a February 1977 report entitled "physical and 
mental status on release from active service" reflects that 
the veteran's physical condition was such that he was 
considered physically qualified for separation or for re-
enlistment without re-examination.  In fact, his physical 
profile was perfect upon separation.  As described above, he 
was administratively separated at the convenience of the 
government, not due to medical reasons.

The veteran's service records thus do not support a finding 
that the veteran was separated for medical reasons.  Indeed, 
in his December 1995 notice of disagreement, the veteran 
acknowledged that he was offered the opportunity of remaining 
in the military.  He contends that as a result of an injury 
to his right knee is service, he was precluded from being a 
parachute jumper military service in the airborne.  In his 
January 1996 substantive appeal he stated that he was 
discharged because "I did not want to then or ever to just 
enroll to be in the regular army."

The Board notes that the U.S. Army's determination with 
respect to the veteran's type or classification of his 
release from service is binding on VA.  See 38 C.F.R. 
§ 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  However, 
in arriving at a decision regarding the veteran's eligibility 
for VA home loan guaranty, the Board is governed by statute 
and VA regulations.

The evidence of record does not support a finding that the 
veteran was discharged or released from a period of active 
duty for a disability, service-connected or otherwise.  As he 
acknowledged, he had the option of remaining in the military 
and his discharge was administrative in nature.  The 
exception to the minimum length of service requirement, 
discharge from service due to a service-connected disability, 
thus does not apply.  38 U.S.C.A. § 3702 (a)(2)(B).  

Approximately one month after he left service, the veteran 
filed a claim for service connection for, inter alia, a 
"knee disability".  That claim was denied because he failed 
to report for a VA examination and because the evidence of 
record was insufficient to support his claim.  That decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, 
as alluded to above, the veteran's recent contention that he 
should be service-connected for a right knee disability is 
not relevant to this discussion.  The proper inquiry is 
whether he was discharged from service due to a service-
connected condition.  The answer to that question is in the 
negative.  As discussed above, the veteran was not discharged 
from service due to any medical condition, right knee or 
other wise.  Even if service connection were eventually to be 
granted for a right knee disability, the outcome of this case 
would not be altered thereby.

In sum, because the veteran does not have the requisite 
amount of qualifying service and as the exception for service 
connected disability does not apply, he is ineligible for VA 
home loan guaranty benefits.  Where, as in this case, the law 
and not the facts are controlling, the claim must be denied 
as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

Basic eligibility for VA home loan guaranty benefits is 
denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

